Citation Nr: 1234165	
Decision Date: 10/01/12    Archive Date: 10/11/12

DOCKET NO.  09-39 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been presented to reopen a claim for service connection for a fracture of the right ankle.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Michael Martin




INTRODUCTION

The Veteran had active service from July 1970 to March 1972.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Houston, Texas, Regional Office (RO).  In the decision of April 2009, the RO denied the Veteran's request to reopen a previously denied claim for service connection for a fracture of the right ankle. 


FINDINGS OF FACT

1.  Service connection for a fracture of the right ankle was previously denied by the RO in September 1986 on the basis that the available service medical records contained no indication of a right ankle fracture, and records of treatment from many years after service showed the recent occurrence of the fracture.  The Veteran was notified in writing of the decision, but he did not initiate an appeal within the applicable time limit.   

2.  Evidence received subsequent to the September 1986 rating decision is cumulative and redundant of the evidence of record at the time of the prior final denial of the claim, and does not raise a reasonable possibility of substantiating the claim for service connection for a right ankle fracture.


CONCLUSIONS OF LAW

1.  The September 1986 rating decision that denied entitlement to service connection for a right ankle fracture is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1100, 20.1103 (2011).  

2.  New and material evidence has not been presented to warrant reopening the claim of entitlement to service connection for a right ankle fracture.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the content requirements of a duty to assist notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated in March 2009 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The Board also notes that the Veteran has been informed through the letter of the definition of new and material evidence, and what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The letter explained that the claim was previously denied because available service records showed no indication of a right ankle fracture.  The letter explained that he should present evidence that a right foot injury had existed since his separation from service.  The letter included an enclosure which discussed what the evidence must show to establish service connection, to include an injury in service, a current disability, and a relationship between the current disability and the event in service.  The same enclosure provided a detailed explanation of the definition of new and material evidence.  In addition, in the same letter notice was provided regarding potential ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.  The Board concludes, therefore, that the appeal may be adjudicated without a remand for further notification.  

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His available service medical records and post service treatment records have been obtained.  No examination was required, as the claim has not been reopened.  The Board does not have notice of any additional relevant evidence which is available but has not been obtained.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.  

Service connection may be granted for disability due to disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131.  

The Veteran's claim for service connection for a right ankle fracture was previously denied by the RO in September 1986 on the basis that his available service medical records contained no indication of a right ankle fracture, and records of treatment from many years after service showed the recent occurrence of the fracture.  The Veteran was notified in writing of the decision, but he did not initiate an appeal within the applicable time limit.  

In the claim form which he submitted in May 1986, the Veteran reported that he was treated for a fracture of the ankle and leg in March 1971 at the Darnell Army Hospital in Fort Hood Texas.  He also reported having treatment for the same disorder at a private emergency room in April 1986 and at a VA medical Center in May 1986.  

The previously considered evidence included the Veteran's available service medical records.  The records consisted of the Veteran's entrance physical examination, immunization records, and his separation medical examination.  The separation examination is dated in March 1972.  It shows that all physical examination findings were normal, including his lower extremities and feet.  No defects or diagnoses were noted.  No history of a fracture was noted in a portion of the form for noting significant or interval history.  The examining physician concluded that the Veteran was qualified for separation from service.  

Also of record at the time of the prior decision was a post service emergency department record from the South Austin Community Hospital dated in April 1986 (14 years after separation).  A nurse noted a the Veteran's history of stepping in a hole two hours ago and hearing a snap.  It was noted that his ankle was now sore and swollen.  It was also noted that he smelled of alcohol consumption.  The diagnosis was closed fracture right lateral malleolus.  Plaster was applied and he was provided crutches.  The instructions were to follow up with VA with X-rays that week.  

The previously considered evidence also includes a VA hospital record which reflects that the Veteran was admitted in May 1986 for alcohol treatment.  It was also noted that he had sustained a right ankle fracture eleven days prior to admission.  He was seen in the orthopedic clinic for the right distal fibula fracture.  He was placed in a short leg nonweight bearing cast and instructed to avoid weight bearing for six weeks.    

The Board notes that the denial of the claim for service connection was supported by the evidence which was then of record.  The service medical records were negative for an ankle injury or history of such an injury on separation, and the post service records clearly showed that the injury was of recent onset.  In addition, the 1986 treatment records did not contain any history of any prior injuries.  

The Veteran was notified of the decision by letter in September 1986.  The reverse side of the letter contained an explanation of his appellate rights, but he did not take any action to file an appeal at that time.  

The prior decision is final based upon the evidence then of record. 38 U.S.C.A. § 7105.  A final rating or Board decision may not be reopened and allowed, and a claim based on the same factual basis may not be considered. 38 U.S.C.A. §§ 7104, 7105(c).  However, under 38 U.S.C.A. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  

In making this determination, the Board must look at all of the evidence submitted since the time that the claim was finally disallowed on any basis, not only since the time that the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  In the present case, this means that the Board must look at all the evidence submitted since the September 1986 decision, which was the only final adjudication that disallowed the Veteran's claim.

According to VA regulation, "new" means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2008).  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. Id.

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening." The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim." Shade v. Shinseki, 24 Vet. App. 110   (2010).

The additional evidence which has been presented includes a report from the National Personnel Records Center dated in October 1986 in which it was noted that there were no additional service medical records on file.  The Board also notes that the Veteran's service personnel records have now been added to the claims file, but none of them contain any mention of a right ankle fracture.  

The additional evidence also includes private and VA treatment records, but none pertain to a right ankle fracture.  Most of the additional evidence pertains to a recently granted claim for PTSD.  A VA hospital summary dated in December 1998 notes treatment for PTSD and alcohol dependence, but contains no references to the right ankle.  A private psychiatric examination report dated in April 2009 is also negative for references to the right ankle.  

The Board has noted that the additional records include a VA treatment record dated in November 2008 which notes that the Veteran reported a complaint of right foot pain due to a crush injury that had occurred in the 1970's.  The Board notes that this history is vague as to whether the crush injury occurred during or after service.  Regardless, even if this is assumed to be an account of a history of an injury in service, it does not present any additional information which was not already of record at the time of the previous decision.  In this regard, the evidence that was previously of record already showed that the Veteran alleged that his right ankle injury was due to service.  The fact that a medical record has recorded a similar history does not make that history new.  See Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence).  As such, the evidence is not new and material. 

For the foregoing reasons, the Board finds that evidence received subsequent to the September 1986 rating decision is cumulative and redundant of the evidence of record at the time of the prior final denial of the claim, and does not raise a reasonable possibility of substantiating the claim for service connection for a right ankle fracture.  New and material evidence has not been presented to warrant reopening the claim of entitlement to service connection.  Therefore, the prior September 1986 rating decision that denied entitlement to service connection for a right ankle fracture remains final.  


ORDER

New and material evidence has not been presented to reopen the claim for service connection for a right ankle fracture.  The appeal is denied.  



____________________________________________
WAYNE M. BRAEUER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


